Opinion filed April 3, 2013




                                     In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-13-00247-CV
                                  ___________

                  TIMOTHY GARRETT LANE AND
                CHOAT ENTERPRISES, INC., Appellants
                                       V.
     SILVERIO MARTINEZ, II AND DIANA MARTINEZ,
INDIVIDUALLY AND AS REPRESENTATIVE OF THE ESTATE
    OF SILVERIO MARTINEZ, III, DECEASED, Appellees
                                 ______________

                        NORMA JIMENEZ, Appellant
                                       V.
                   TIMOTHY GARRETT LANE AND
                 CHOAT ENTERPRISES, INC., Appellees


                      On Appeal from the 70th District Court
                              Ector County, Texas
                        Trial Court Cause No. A-133,142
                     MEMORANDUM OPINION
      Appellant Norma Jimenez has filed in this court a motion to dismiss her
appeal. In the motion, Jimenez states that she “no longer wishes to pursue her
appeal,” and she requests that this court “dismiss the case as to her only.”
Therefore, in accordance with Jimenez’s request, we dismiss the portion of this
appeal filed by Jimenez. See TEX. R. APP. P. 42.1(a)(1).
      The motion to dismiss is granted, and this appeal is dismissed in part. The
appeal filed by Appellants Timothy Garrett Lane and Choat Enterprises, Inc.
remains active.

                                                   PER CURIAM


April 3, 2014
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2